Name: Council Regulation (EEC) No 744/85 of 21 March 1985 on the application of the EEC-Jordan Cooperation Council Decision No 3/84 amending the Protocol concerning the definition of the concept of ' originating products' and methods of administrative cooperation, to the Cooperation Agreement between the European Economic Community and the Hashemite Kingdom of Jordan @Decision No 3/84 of the EEC-Jordan Cooperation Council of 23 October 1984 replacing the unit of account by the ECU in the Protocol on the definition of ' originating products' and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Hashemite Kingdom of Jordan
 Type: Regulation
 Subject Matter: executive power and public service;  Asia and Oceania;  monetary relations;  international trade
 Date Published: nan

 23. 3 . 85 No L 81 /7Official Journal of the European Communities COUNCIL REGULATION (EEC) No 744/85 of 21 March 1985 on the application of the EEC-Jordan Cooperation Council Decision No 3/84 amending the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation, to the Cooperation Agree ­ ment between the European Economic Community and the Hashemite Kingdom of Jordan Whereas that Decision should be made to apply in the Community, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal of the Commission, Whereas the Cooperation Agreement between the European Economic Community and the Hashemite Kingdom of Jordan (*) was signed on 18 January 1977 and entered into force on 1 November 1978 ; Whereas, pursuant to Article 25 of the Protocol concerning the definition of the concept of 'origina ­ ting products' and methods of administrative coopera ­ tion, the EEC-Jordan Cooperation Council has adopted Decision No 3/84 amending the Protocol as regards the rules of origin ; HAS ADOPTED THIS REGULATION : Article 1 Decision No 3/84 of the EEC-Jordan Cooperation Council shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 March 1985. For the Council The President G. ANDREOTTI (') OJ No L 268 , 27 . 9 . 1978 , p. 2.